Citation Nr: 0316153	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  02-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for degenerative joint disease of the 
lumbar spine.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for degenerative joint disease of the left 
(major) shoulder with tendonitis.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for tendonitis of the right shoulder.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for reactive airway disease with 
intermittent bronchitis.  

5.  Entitlement to an increased (compensable) evaluation for 
allergic rhinitis with sinusitis.  

6.  Entitlement to an increased (compensable) evaluation for 
urethra stricture.  

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and son-in-law


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1980 to October 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the RO 
which, in part, denied increased ratings for the disabilities 
shown on the first page of this document.  A personal hearing 
before the undersigned member of the Board was held in 
Washington, DC in April 2003.  

At the personal hearing, the veteran withdrew the issues of 
increased ratings for residuals of a fracture of the left 
thumb, hemorrhoids, plantar warts, and a twisted kidney.  
Accordingly, these issues are no longer in appellate status.  

In statements received in August 2001 and February 2002, the 
veteran raised the additional issues of service connection 
for bilateral knee and hip disabilities.  These issues are 
not in appellate status and are not inextricably intertwined 
with the issues on appeal.  Accordingly, this matter is 
referred to the RO for appropriate action.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

While the veteran was examined by VA in July 2001, the 
clinical findings were rather sparse and did not provide 
sufficiently detailed information to determine the current 
level of severity of his service-connected disabilities.  
Furthermore, there was no assessment of the degree of 
functional impairment of his orthopedic disabilities under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, when evaluating a service-connected disability 
involving a joint.  The DeLuca Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limited the appellant's functional ability 
during flare-ups or when his joint was used repeatedly over a 
period of time.  The Court also held that any identified 
functional loss should be, if feasible, expressed in terms of 
additional range of motion loss.  

Although record indicates that the veteran failed to report 
for a subsequent VA examination in July 2002, he testified 
that he had moved and had reported his change of address to 
the VA.  In any event, he has indicated his willingness to 
report for additional examinations.  Given the absence of 
relevant clinical information, the Board finds that the 
current medical evidence of record is inadequate and that 
further development of the record is necessary.  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  

Additionally, the Board notes that during the pendency of 
this appeal the rating criteria for the musculoskeletal 
system (Diagnostic Code 5293) were revised, effective 
September 23, 2002.  In reviewing the evidentiary record, it 
appears that the RO did not consider the revised rating 
criteria, nor, for that matter, any other potentially 
applicable rating criteria for back pathology, other than 
Diagnostic Code 5293.  The Court has indicated that when a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  When 
readjudicating the increased rating claim for the low back 
disability, the RO must consider both the old and the revised 
rating criteria.  

During his April 2003 Board hearing, the veteran testified 
that he had received treatment at several VA and non-VA 
facilities for his disabilities since his separation from 
service.  Those records should be obtained and associated 
with the claims file.  

Lastly, it is noted that while the veteran was informed of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) by letter in July 2001, he has not been informed of 
what the law entails or provided with the provisions of 
38 C.F.R. § 3.159, which explains fully, VA's duty to assist.  
This should be accomplished in a supplemental statement of 
the case (SSOC).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2002).  Where, as 
here, the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who treated him 
for the disabilities now at issue on 
appeal since November 2000.  After 
securing the necessary releases, the RO 
should obtain these records and associate 
them with the claims file.  This should 
include outpatient records from Walter 
Reed Army Hospital (10/02-1/03); Ft. Hood 
(10/00-4/01); Aberdeen Kirk Army Medical 
Center (7/02-present); VAMC's at Perry 
Point (4-6/ 01), Altoona (6/01-5/02), and 
Pittsburgh [University Dr.] (11/01-4/02) 
(see hearing transcript pgs. 20-24).  The 
veteran also reported emergency room 
treatment (3/03) at Harford Memorial 
Hospital in Harve de Grace, Maryland, and 
at Upper Chesapeake Hospital in Bel Air, 
Maryland (10 & 11/02).  If any records 
identified by the veteran cannot be 
obtained, he should be so informed and it 
should be documented in the claims 
folder.  

3.  After obtaining written consent from 
the veteran, the RO should contact all 
his former employers since his discharge 
from service and obtain copies of any 
employment medical records.  The 
employers should note the beginning and 
ending dates of any employment; time lost 
from gainful employment due to his 
service-connected disabilities, and 
whether any concessions were made to the 
veteran because of his disabilities.  The 
reason for his termination should be 
reported.  

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his low 
back and bilateral shoulder disabilities.  
The claims folder, a copy of this REMAND, 
and a copy of the revised rating criteria 
for degenerative arthritis of the spine 
must be made available to the examiner 
for review.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All appropriate testing should 
be undertaken in connection with the 
examination.  The examiner should provide 
the answers/findings to the questions or 
instructions posed below.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, that should so 
indicated and an explanation provided.  
The clinical findings and reasons upon 
which the opinions are based should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

I  The examiner should note any 
limitation of motion in the lumbar 
spine and each shoulder, and 
indicate what is considered normal 
range of motion.  

II  The examiner should determine 
whether the low back and right and 
left shoulders exhibit weakened 
movement, excess fatigability, or 
incoordination which is attributable 
to the service-connected disability.  
If feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, intermediate 
or unfavorable ankylosis.  

III  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
lower back or right and left 
shoulders are used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

VI  The examiner should indicate 
whether the bilateral shoulder 
and/or low back disabilities, as 
well as the veteran's other service 
connected disorders prevent him from 
securing and following a 
substantially gainful occupation.  

The examiner should be advised that all 
rating criteria potentially applicable in 
this case must be addressed so that the 
Board may rate the veteran's low back 
disability accordingly.  

5.  The veteran should be afforded a VA 
pulmonary examination to determine the 
severity of his reactive airway disease 
with intermittent bronchitis.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review 
and a notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
All appropriate testing should be 
undertaken in connection with this 
examination, including pulmonary function 
studies.  The examiner should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

6.  The veteran should also be afforded 
an examination to determine the current 
severity of his sinusitis.  All indicated 
tests should be undertaken and the 
findings reported in detail.  Prior to 
the examination, the claims folder should 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should address 
the following questions:  

a.  Is sinusitis shown by x-ray?  

b.  Does the veteran have discharge, 
crusting, or scabbing?  Is the 
discharge purulent?  

c.  Does he have headaches 
attributable to the sinusitis?  If 
so, how frequent and severe are the 
headaches?  

d.  Does he have frequently 
incapacitating recurrences of 
sinusitis?  

e.  Has he had a radical operation, 
with chronic osteomyelitis requiring 
repeated curettage, or severe 
symptoms after repeated operations.  

f.  Has he had one or two 
incapacitating episodes per year of 
sinusitis requiring prolonged 
(lasting four to six weeks) 
antibiotic treatment, or; three to 
six non-incapacitating episodes per 
year of sinusitis characterized by 
headaches, pain, and purulent 
discharge or crusting?  

g.  Are polyps present?  If not, is 
there greater than 50 percent 
obstruction of nasal passage on both 
sides or complete obstruction on one 
side.  

7.  The veteran should be afforded a VA 
genitourinary examination to determine 
the current severity of his urethra 
stricture disorder.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated tests should be accomplished 
and the findings reported in detail.  In 
particular, the examiner should indicate 
whether there is objective evidence that 
the veteran has urine leakage, post-
surgical urinary diversion, urinary 
incontinence, or stress incontinence 
which requires the use of an appliance or 
the wearing of absorbent materials which 
must be changed and, if so, how often 
must it be changed per day.  Any tests to 
confirm the severity of the urine leakage 
should be accomplished.  

8.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
disabilities have been provided by the 
examiners and whether they have responded 
to all questions posed.  If the reports 
do not include adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2002).  

10.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the old and revised rating criteria for 
the musculoskeletal system, the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an SSOC for all evidence 
received since the SOC issued in July 
2002, and given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date and place of 
the examinations and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

